MEMORANDUM**
Steven Robert Cerniglia appeals pro se the district court’s order dismissing his 28 *49U.S.C. § 2254 petition, challenging the state trial court’s June 1999 order re-committing him as a Sexually Violent Predator (“SVP”) for a period of two years. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we dismiss.
Appellant contends that the trial court erred at his re-commitment hearing when the prosecution produced only one doctor’s evaluation, rather than two, as required. However, because the California Court of Appeal has already awarded appellant the relief to which he was entitled, there is no injury for this Court to address, and the appeal is moot. See Munoz v. Rowland, 104 F.3d 1096, 1097-98 (9th Cir.1997).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the *49courts of this circuit except as provided by Ninth Circuit Rule 36-3.